DETAILED ACTION 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is vague and indefinite for reciting “wherein the ring lens is positioned directly downstream of the third cone without nay intervening components between the ring lens and the third cone”.  Specifically, claim 3 requires that the cylindrical lens of claim 1 to be configured as a ring lens.  Claim 1 expressly recites “a non-conductive holder configured to retain the cylindrical lens at one side of the non- conductive holder and the third cone at another side of the non-conductive holder”.  That is, if the cylindrical or ring lens is at one side of the holder and the cone is at the other side, than claim 1 requires the holder is between the ring lens and the cone.  Therefore, it is not 
Claim 5 is vague and indefinite by virtue of its dependency on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinitchenko (US pgPub 2013/0248701) in view of Wouters et al. (US pgPub 2008/0116371).
Regarding claim 1, Kalinitchenko teaches an ion interface (fig. 6) comprising: 
a first cone (22) comprising a first orifice (23) configured to receive ions from an ionization source (10) and provide the received ions to a first region downstream of the first orifice (downstream 23); 
a second cone (26) comprising a second orifice (as seen) configured to receive the ions in the first region (as seen in figure 6) and provide the received ions to a second region downstream of the second orifice (downstream 26);
 a third cone (140) comprising a third orifice (as seen in figure 6) configured to receive the ions in the second region and provide the received ions to a third region 
a cylindrical lens (42) comprising a first aperture (42 is an extraction lens, first aperture seen in 42) configured to receive ions in the third region and focus the received ions (ions shown focused at 42) prior to providing the focused, received ions to a downstream component (45), wherein the cylindrical lens is configured to receive a second non-zero voltage (extraction lens inherently requires a voltage to extract ions)
a holder configured to retain the cylindrical lens and the third cone to position the third cone adjacent to the cylindrical lens (fig. 6, some sort of holder is required to retain 42 and 140 at the positional relationship in figure 6) and to electrically isolate the cylindrical lens from the third cone so the second non-zero voltage received by the cylindrical lens is not provided to the third cone (some sort of electrical isolation between 140 and 42 is inherently required such that the voltages applied to 140 and 42 do not short circuit).
Kalinitchenko fails to disclose how the cylindrical lens is mounted to the third cone, thus fails to disclose a non-conductive holder configured to retain the cylindrical lens at one side of the non-conductive holder and a cone at the other side of the non-conductive holder to position the cone adjacent to the cylindrical lens and to electrically isolate the cylindrical lens from the cone.
However, Wouters et al. teach a non-conductive holder (fig. 12,. 1202, [0041]) configured to retain the cylindrical lens (1210) at one side of the non-conductive holder (as seen in figure 12) and a cone (1206) at the other side of the non-conductive holder to position the cone adjacent to the cylindrical lens (as seen in figure 12) and to 
Wouteres et al. modifies Kalinitchenko by suggesting how to mount a cylinder to a cone to maintain positional relationship, while allowing components to be electrically isolated.
Since both inventions are directed towards mounting a cone relative to a cylindrical element, it would have been obvious to one of ordinary skill in the art to mount the cone and cylinder of Kalinitchenko with the isolative holder of Wouters because it would resolve the issue as to how to mount the lenses such that positional orientation and electrical insulation may be achieved.
Regarding claim 2, Kalinitchenko in view of Wouters et al. teach wherein the non-conductive holder is sized and arranged so the cylindrical lens is flush with a back surface of the non-conductive holder (Wouters (as seen in figure 12, [0041])).
Regarding claim 2, Kalinitchenko teaches wherein at least one of the first cone and the second cone is configured to electrically couple to ground. ([0086])

Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Tobita et al. (US pgPub 2004/0262512) in view of Wouters et al. 
	Regarding claim 1, Tobita et al. teach an ion interface (fig. 1) comprising: 
a first cone (5) comprising a first orifice (51) configured to receive ions from an ionization source (ionization region) and provide the received ions to a first region downstream of the first orifice (downstream 51); 
a second cone (6) comprising a second orifice (61) configured to receive the ions in the first region (downstream 51) and provide the received ions to a second region downstream of the second orifice (downstream 61);
 a third cone (81) comprising a third orifice (811) configured to receive the ions in the second region (downstream 61) and provide the received ions to a third region downstream of the third orifice (downstream 84), wherein the third cone is configured to receive a first non-zero voltage (V3); and 
a cylindrical lens (cylindrical lens 85) comprising a first aperture (inherent to cylindrical lens) configured to receive ions in the third region (downstream 84) and focus the received ions ([0100]) prior to providing the focused, received ions to a downstream component (ion trap 92/94), wherein the cylindrical lens is configured to receive a second non-zero voltage ([0100] voltage inherent to generate electric field)
a holder configured to retain the cylindrical lens and the third cone to position the third cone adjacent to the cylindrical lens (fig. 1, some sort of holder is required to retain 81 and 85 at the positional relationship in figure 1) and to electrically isolate the cylindrical lens from the third cone so the second non-zero voltage received by the cylindrical lens is not provided to the third cone (some sort of electrical isolation between 81 and 85 is inherently required such that the voltages applied to 81 and 85 do not short circuit).
Tobita et al. has the same deficiencies as Kalinitchenko above, and is modified by Wouters to achieve the same invention as discussed herein above.
Regarding claim 3, Tobita et al.  teaches wherein the cylindrical lens is configured as a ring lens ([0100], cylinders are rings in cross section, thus a ring lens).
Regarding claim 11, Tobita et al. teaches a cone opening angle of the third cone is less than a cone opening angle of the second cone (figs. 1 and 2B shows opening angle of 81 is smaller than opening angle 61 of 6)  and wherein an inner diameter of the cylinder lens is greater than or equal to an outer diameter of the third cone (85 has a larger diameter than 81-84).


Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marriott (US pgPub 2006/0151690) in view of Wouters et al..
Regarding claim 1, Marriott teaches an ion interface (fig. 2, 2, 5, 8 and 10) comprising: 
a first cone (2 is an aperture thus requiring an element to form aperture) comprising a first orifice (2) configured to receive ions from an ionization source (1) and provide the received ions to a first region (3) downstream of the first orifice (downstream 2); 
a second cone (5 is an aperture thus requiring an element to form aperture) comprising a second orifice (5) configured to receive the ions in the first region and provide the received ions to a second region  downstream of the second orifice (region downstream 5);
 a third cone (8) comprising a third orifice (as seen) configured to receive the ions in the second region (upstream 8) and provide the received ions to a third region downstream of the third orifice (downstream orifice in 8), wherein the third element is configured to receive a first non-zero voltage ([0039]); and 
a cylindrical lens (10, [0039] teaches lens 10 has an aperture of a large diamneter thus a ring lens or cylindrical lens) comprising a first aperture (as seen in figure 2) configured to receive ions in the third region (10 receives in region downstream 8) and focus the received ions ([0039]) prior to providing the focused, received ions to a downstream component (17), wherein the fourth element is configured to receive a second non-zero voltage (0039, 10 requires a voltage to focus ions).
holder configured to retain the cylindrical lens and the third cone to position the third cone adjacent to the cylindrical lens (fig. 2, some sort of holder is required to retain 8 and 10 at the positional relationship in figure 2) and to electrically isolate the cylindrical lens from the third cone so the second non-zero voltage received by the cylindrical lens is not provided to the third cone (some sort of electrical isolation between 10 and 8 is inherently required such that the voltages applied to 81 and 85 do not short circuit).
Marriott has the same deficiencies as Kalinitchenko above, and is modified by Wouters to achieve the same invention as discussed herein above.
Regarding claim 13, Marriott teaches an ionization source (1); the ion interface of claim 1 fluidically coupled to the ionization source (as seen in figure 2); and a mass 
Regarding claim 14, Marriott teaches an ion guide (16, 17 and 18 see paragraph [0042]) between the mass analyzer  (37) and the ion interface (as defined in claim 1 and seen in figure 2).
Regarding claim 15, Marriott teaches wherein the ion guide is positioned directly downstream of the cylindrical lens of the ion interface (16-18 are directly downstream of 10).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinitchenko (US pgPub 2013/0248701)  in view of Wouters in view of Bridenne (CA 2033439) (copy of publication submitted herewith).
Regarding claim 11 Kalinitchenko teaches wherein the first element comprises a first cone comprising the first orifice, the second element comprises a second cone comprising the second orifice, the third element comprises a third cone comprising the third orifice (as seen in figure 6), wherein a cone opening angle of the third cone and  a cone opening angle of the second cone (as seen in figure 6), wherein the fourth element comprises a ring lens (as seen in figure 6), and wherein an inner diameter of the ring lens is greater than or equal to an outer diameter of the third cone (42 shown to have a larger inner  diameter than outer diameter of cone orifice of 140).
Kalinitchenko fails to disclose an opening of a downstream cone angle being less than the upstream cone angle.

Bridenne modifies Kalinitchenko by suggesting different apices of conical elements.
Since both inventions are directed towards a cone between a first cone and an extraction lens, it would have been obvious to one of ordinary skill in the art to reduce the opening angle of the cone prior to the extraction lens as done in Bridenne in the device of Kalinitchenko so that only a fraction of the specimen to be analyzed passes therethrough therefore allowing the conical member to heat and preventing components of the specimen from depositing on the conical members.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881